Citation Nr: 0722055	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  01-00 384A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to a certificate of eligibility for VA home loan 
benefits.



REPRESENTATION

The veteran represented by:  New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
11, 1983, to July 22, 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2000 decision of the Eligibility Center in 
Winston-Salem, North Carolina.  The case was later 
transferred to the VA Regional Office (RO) in New York, New 
York, which forwarded it to the Board for appellate review.  

Per the veteran's request, a hearing before the Board was 
scheduled at the RO in January 2007, but he failed to appear 
for it.  He has not explained his absence or requested to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew the hearing request.  38 C.F.R. § 20.702(d) 
(2006).


FINDING OF FACT

The veteran served on active duty for less than 24 months, 
and was not released from active duty prior to completing 24 
months of service for a reason for which an exception to the 
24-month minimum for entitlement to loan guaranty eligibility 
can be made.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits 
have not been met. 
38 U.S.C.A. §§ 5303A, 3702 (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); 
see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).

In this case there is no dispute as to the pertinent facts, 
and the law is dispositive of the claim.  Hence, the duties 
to notify and assist imposed by the VCAA are not applicable.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 


Legal Analysis

Entitlement to a certificate of eligibility for loan guaranty 
benefits is dependent upon length of service.  A veteran who 
initially enters service after September 7, 1980, must 
complete either 24 months of continuous active duty, or the 
full period for which the veteran was called or ordered to 
active duty, whichever period was shorter.  38 U.S.C.A. § 
5303A(b)(1).  In this case, the veteran served less than 24 
continuous months and less than the full period of his 
enlistment.  Therefore, he does not meet the basic 
eligibility requirements under 38 U.S.C.A. § 5303A(b)(1).

Certain exceptions to the 24-month rule are enumerated under 
38 U.S.C.A. 
§ 5303A(b), to include instances in which a veteran was 
released from active duty prior to completion of the 
requisite time period due to having incurred or aggravated a 
disability in the line of duty; if discharge or release was 
for the convenience of the government; if discharge or 
release was due to a medical condition that preexisted 
service but was not service connected; or if discharge or 
release was due to a medical condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.  38 U.S.C.A. § 
5303A(3)(F).

The veteran's DD Form 214 indicates, as the reason for 
discharge, "alcohol abuse - rehabilitation failure."  This 
does not fall into one of the enumerated exceptions mentioned 
above.  

In a December 2000 letter, the veteran argued that he was 
unfairly rushed out of service so that he would not get his 
veterans benefits.  He also stated that he was never enrolled 
in any alcohol program and only had one alcohol-related 
incident during service.  He does not appear to dispute the 
fact that he had less than 24-months of continuous service.  
Rather, he disputes the timing and reasons for his discharge.  
These issues, however, should have been taken up with the 
Army Discharge Review Board.  VA does not have jurisdiction 
to change the circumstances and characterization of his 
discharge.  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the veteran is not eligible 
for VA home loan benefits.  Thus, the claim for eligibility 
for VA home loan benefits must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


